F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        July 11, 2007
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 U N ITED STA TES O F A M ER ICA,
              Plaintiff–Appellee,                        No. 06-2287
 v.                                                (D.C. No. CR -06-821 JP)
 FARAON ROBLEDO–RIV ERA,                                   (D .N.M .)
              Defendant–Appellant.



                           OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      Defendant pleaded guilty to illegal re-entry of a deported alien previously

convicted of an aggravated felony, in violation of 8 U.S.C. § 1326(a)(1), (a)(2),

and (b)(2). Defendant was sentenced to fifty-seven months’ imprisonment, the

bottom of the applicable advisory Guidelines’ range. Defendant challenges the

length of his sentence.

      Defense counsel has filed a motion to withdraw and a brief in support of

that motion in compliance with Anders v. California, 386 U.S. 738 (1967).

Counsel asserts that Defendant’s ground for appeal is without merit and that there



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
are no other non-frivolous issues for appeal.

      W e agree with counsel that the district court correctly calculated the

Guidelines’ range and imposed a reasonable sentence. Although Defendant did

argue at sentencing that he “was fooled and deceived” about the possible length

of his sentence and “need[ed] another law yer” as a result (Sent’g Hr’g at 4), there

is no evidence in the record to support that allegation. There was extensive

examination at the plea hearing regarding Defendant’s understanding of the

charge and possible sentence ranges applicable as a result of his criminal history.

Defendant acknowledged that those ranges were only a “best guess” (Plea Hr’g at

12) and that at sentencing he could “get a more severe sentence” (id. at 13).

Defendant also stated that he was satisfied with his attorney’s representation and

had knowingly and voluntarily pleaded guilty after adequate discussion with his

attorney. At sentencing, Defendant reconfirmed his statements of guilt and

acknowledged that his offense level and criminal history category were properly

calculated. In addition, the sentencing court considered Defendant’s history of

robbery, the pre-sentence report, and the § 3553 factors before sentencing

Defendant at the bottom of the correctly-calculated Guidelines’ range.

      After fully examining the record and considering the Anders brief filed by

Defendant’s counsel, we conclude that there are no non-frivolous issues upon

which Defendant may base his appeal. W e can discern no basis for challenging

his guilty plea or his sentence. W e therefore GR ANT counsel’s motion to

                                         -2-
withdraw and A FFIR M the judgment and sentence.

                                           Entered for the Court



                                           M onroe G. M cKay
                                           Circuit Judge




                                     -3-